This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DAVID L. HUDDLESTON,

 3          Protestant-Appellant,

 4 and

 5 KENDRA L. DANIELS,

 6          Protestant,

 7 v.                                                                    NO. 35,397

 8 NEW MEXICO TAXATION AND
 9 REVENUE DEPARTMENT,

10          Respondent-Appellee,

11 and

12   IN THE MATTER OF THE PROTEST OF DAVID
13   L. HUDDLESTON & KENDRA L. DANIELS TO
14   NOTICE OF CLAIM OF TAX LIEN ISSUED UNDER
15   LETTER ID NO. L1880549424.

16 APPEAL FROM THE ADMINISTRATIVE HEARINGS OFFICE
17 Brian VanDenzen, Chief Hearing Officer

18 David Lee Huddleston
19 Caprock, NM

20 Pro Se

21 Taxation and Revenue Department
 1 Elena Morgan, Special Assistant Attorney General
 2 Santa Fe, NM

 3 for Appellee

 4                             MEMORANDUM OPINION

 5 ZAMORA, Judge.

 6   {1}   Appellant David L. Huddleston appeals from the administrative hearing

 7 officer’s decision and order denying his tax protest. This Court issued a notice

 8 proposing summary affirmance. Appellant has filed a memorandum in opposition to

 9 this Court’s notice of proposed disposition, which we have duly considered.

10 Remaining unpersuaded, we affirm.

11         In our calendar notice, we recognized that our standard of review is constrained

12 by NMSA 1978, Section 7-1-25(C) (2015), which states that we “shall set aside a

13 decision and order of the hearing officer only if it is found to be: (1) arbitrary,

14 capricious, or an abuse of discretion; (2) not supported by substantial evidence in the

15 record; or (3) otherwise not in accordance with the law.” [CN 2] After reviewing the

16 facts as laid out in Appellant’s statement of facts, we proposed to conclude in our

17 calendar notice that it did not appear that the hearing officer’s decision, based on the

18 fact that Appellant did not appear for his scheduled administrative tax protest hearing,

19 was arbitrary, capricious, or an abuse of discretion, nor did it appear that the decision

20 and order was not supported by substantial evidence in the record. [CN 3-4] In doing

21 so, we noted that many of Appellant’s arguments on appeal were largely nonsensical
 1 and the authorities cited appeared to be inapposite to the issue at hand. [CN 4-5] See

 2 Clayton v. Trotter, 1990-NMCA-078, ¶ 12,110 N.M. 369, 796 P.2d 262 (stating that

 3 this Court will review pro se arguments to the best of its ability, but cannot respond

 4 to unintelligible arguments); see also Curry v. Great Nw. Ins. Co., 2014-NMCA-031,

 5 ¶ 28, 320 P.3d 482 (“Where a party cites no authority to support an argument, we may

 6 assume no such authority exists.”).

 7        In his memorandum in opposition, Appellant more clearly lays out his

 8 contention that the hearing officer’s decision was not supported by substantial

 9 evidence. [MIO unpaginated 1-3] In particular, Appellant takes issue with an exhibit

10 indicating his tax deficiencies. [MIO unpaginated 1; see RP 17] Specifically,

11 Appellant argues against the validity of the document, asking, perhaps somewhat

12 rhetorically, “Was it found in some trash can and brought to the court?” [MIO

13 unpaginated 1] Appellant also makes arguments with respect to the authority of the

14 Taxation and Revenue Department to levy taxes on him personally. [MIO unpaginated

15 1] We note that Appellant made similar arguments in his formal request for a tax

16 protest hearing. [See RP 5] We remain, however, unpersuaded.

17        Specifically, we note that “[a]ny assessment of taxes or demand for payment

18 made by the [New Mexico Taxation and Revenue D]epartment is presumed to be

19 correct.” NMSA 1978, § 7-1-17(C) (2007); Torridge Corp. v. Comm’r of Revenue,



                                             2
 1 1972-NMCA-171, ¶ 15, 84 N.M. 610, 506 P.2d 354 (“The notice of assessment of

 2 taxes based on the audit is presumed to be correct.”). “The effect of the presumption

 3 of correctness is that the taxpayer has the burden of coming forward with some

 4 countervailing evidence tending to dispute the factual correctness of the assessment

 5 made by the secretary.” MPC Ltd. v. N.M. Taxation &Revenue Dep’t, 2003-NMCA-

 6 021, ¶ 13, 133 N.M. 217, 62 P.3d 308 (internal quotation marks and citation omitted).

 7 “Unsubstantiated statements that the assessment is incorrect cannot overcome the

 8 presumption of correctness.” Id. (internal quotation marks and citation omitted). Here,

 9 there is no indication from Appellant’s request for a tax protest hearing that he

10 intended on presenting countervailing evidence to dispute the factual correctness of

11 the assessment, and his failure to appear at his protest hearing resulted in his outright

12 failure to present countervailing evidence. Because Appellant did not meet his burden

13 to overcome the presumption of correctness, we cannot say that the hearing officer

14 erred in denying his tax protest.

15        Accordingly, for the reasons stated in this opinion, as well as those provided in

16 our notice of proposed disposition, we affirm.

17        IT IS SO ORDERED.


18
19                                          M. MONICA ZAMORA, Judge



                                               3
1 WE CONCUR:


2
3 MICHAEL D. VIGIL, Judge


4
5 STEPHEN G. FRENCH, Judge




                             4